Name: Council Regulation (EEC) No 807/89 of 20 March 1989 amending Annex I to Regulation (EEC) No 571/88 as regards the set-aside of arable land
 Type: Regulation
 Subject Matter: economic analysis;  means of agricultural production;  international affairs;  cultivation of agricultural land
 Date Published: nan

 31 . 3 . 89 Official Journal of the European Communities No L 86/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 807/89 of 20 March 1989 amending Annex I to Regulation (EEC) No 571/88 as regards the set-aside of arable land such as the age of the holding manager, the technical and economic type of farming and size of holdings, other crops and livestock ; Whereas it is necessary to record the set-aside of arable land on the basis of a suitable classification, which should be harmonized and compulsory in all Member States, in order to obtain statistical data which are comparable between Member States and over time ; whereas it is therefore necessary to add to Annex I of Regulation (EEC) No 571 /88 a new characteristic for agricultural areas which are subject tot the set-aside incentive scheme for arable land ; Whereas the general structure of the list of characteristics should not be Changed and in consequence land subject to the set-aside incentive scheme for arable land must be classified in the category corresponding to its possible agricultural use as well as in a separate category ; Whereas, in order to facilitate the implementation of this Regulation, close cooperation between the Member States and the Commission should continue, in particular via the Standing Committee on Agricultural Statistics set up by Decision 72/279/EEC 0, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (3), as last amended by Regulation (EEC) No 1137/88 (4), for which implementing rules are laid down in Regulation (EEC) No 1272/88 (*), obliges Member States to introduce an aid scheme designed to encourage the set-aside of arable land ; whereas at the same time the said Regulation creates new forms of land use, combining agricultural use and a legal status, depending on whether or not the land qualifies for the aid instituted by the Regulation ; Whereas the structure of agricultural holdings largely determines the potential income of farmers, making it necessary to monitor the effects of new common agricultural policy measures on land use, production and the economic potential of agricultural holdings ; Whereas the Community surveys on the structure of agricultural holdings to be held between 1988 and 1997 in accordance with Regulation (EEC) No 571 /88 (6) represent the main instruments for monitoring and analysing developments in statistical terms by relating the set-aside of arable land to other structural characteristics HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 571 /88 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (' OJ No C 319, 12 . 12. 1988, p. 48 . 0 OJ No C 69, 20 . 3 . 1989 . 0 OJ No L 93, 30 . 3 . 1985, p. 1 . (4) OJ No L 108, 29 . 4. 1988, p. 1 . O OJ No L 121 , 11 . 5. 1988, p. 36. (6) OJ No L 56, 2. 3 . 1988 , p. 1 . P) OJ No L 179, 7 . 8 . 1972, p. 1 . No L 86/2 Official Journal of the European Communities 31 . 3, 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1989. For the Council The President C. ROMERO HERRERA 31 . 3 . 89 Official Journal of the European Communities No L 86/3 ANNEX ANNEX I LIST OF CHARACTERISTICS A. Geographical situation of the holding 01 Survey district 02 Less-favoured area yes/no (a) Mountain area yes/no B. Legal personality and management of the holding (on the day of the survey) 01 Is the legal and economic responsibility of the holding assumed by a natural person ? (') yes/no 02 If yes, is this person (the holder) also the manager ? yes/no (a) If the answer to question B/02 is "no", is the manager a member of the holders family ? yes/no 03 Manager's agricultural training  only practical experience yes/no  basic training yes/no  full agricultural training yes/no 04 Are accounts kept for the management of the holding ? yes/no C. Type of tenure (in relation to the holder) and fragmentation of the holding Agricultural area utilized : ha/a 01 For owner farming / 02 For tenant farming / 03 For share farming or other modes / number of parcels 04 Number of parcels making up the utilized agricultural area (2) D. Arable land ha/a Cereals for the production of grain (including seed) : 01 Common wheat and spelt / 02 Durum wheat / 03 Rye / 04 Barley / 05 Oats / 06 Grain maize / 07 Rice / 08 Other cereals / C) in rrance, Ã ¼akls (groupements agricoles d exploitation en commun  agricultural groups tor joint farming;, hakls (exploitations agricoles Ã responsabilitÃ © limitÃ ©e  limited liability agricultural holdings) and de facto groups are regarded as agricultural holdings managed by natural persons. (2) Optional for Germany, France, Ireland and Denmark ; for Italy the number of parcels concerns the total area of the holding. No L 86/4 Official Journal of the European Communities 31 . 3 . 89 ha/a 09 Dried vegetables for the production of grain (including seed and mixtures of cereals and dried vegetables) / . (a) of which as pure crops for fodder : peas, broad and field beans, vetches, sweet lupins / . (b) other (as pure or mixed crops) / . 10 Potatoes (including early potatoes and seed potatoes) /. 1 1 Sugar beet (excluding seeds) / . 12 Fodder roots and brassicas (excluding seeds) /. 13 Industrial plants (including seeds for herbaceous oil-seed plants ; excluding seeds for fibre plants, hops, tobacco and other industrial plants) / . of which : N (a) tobacco / . (b) hops / . (c) cotton (') / . (d) other oil-seed plants or fibre plants and other industrial plants : / . (i) oil seeds (total) / . of which :  rape and turnip rape /   sunflower (2) / ¢  soya (2) / (ii) aromatic plants, medicinal and culinary plants (3) / (iii) other industrial plants / ¢ of which :  sugar cane (4) / Fresh vegetables, melons, strawberries : 14  outdoor or under low (not accessible) protective cover / of which : (a) open field / (b) market gardening / 15  under glass Or other (accessible) protective cover / Flowers and ornamental plants (excluding nurseries) : 16  outdoor or under low (not accessible) protective cover / 17  under glass or other (accessible) protective cover / 1 8 Forage plants : ! (a) temporary grass / (b) other I (') Optional except for Greece, Spain and Italy. (2) Optional except for. Greece, Spain, France, Italy and. Portugal . (3) Optional for the United Kingdom. (4) Optional except for Spain and Portugal . 31 . 3. 89 Official Journal of the European Communities No L 86/5 ha/a 19 Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oil-seed plants) / 20 Other arable land crops / 21 Fallow land / E. Kitchen gardens (') / F. Permanent pasture and meadow (2) / 01 Pasture and meadow, excluding rough grazings / 02 Rough grazings / G. Permanent crops 01 Fruit and berry plantations / (a) fresh fruit and berry species of temperate climate zones / (b) fruit and berry species of subtropical climate zones (3) / (c) nuts (3) / 02 Citrus plantations / 03 Olive plantations / (a) normally producing table olives (4) / (b) normally producing olives for oil production (4) / 04 Vineyards / of -which normally producing : (a) quality wine / (b) other wines / (c) table grapes / (d) raisins (*) / 05 Nurseries / 06 Other permanent crops / . 07 Permanent crops under glass / H. Other land 01+03 Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) / (1) Optional for Denmark, the Netherlands and the United Kingdom. (2) Greece and Italy may merge heading 01 with heading 02. (3) Optional except for Greece, Spain, France, Italy and Portugal. (4) Optional for France . (*) Optional except for Greece and Spain. No L 86/6 Official Journal of the European Communities 31 . 3 . 89 ha/a 02 wooded area / of which : (a) non-commercial (') / (b) commercial (') / .... and/or (c) deciduous (') / .... (d) coniferous (') / .... (e) mixed (') / .... I. Combined and successive secondary cropping, mushrooms, irrigation, green ­ houses, set-aside of arable land 01 Successive secondary crops (excluding market-garden crops and crops under glass) / .... of which : (a) non-fodder cereals (D/01 to D/08) / .... (b) non-fodder dried vegetables (D/09) / .... (c) non-fodder oil-seed plants (D/13 (d) (i)) / .... (d) other successive secondary crops / .... 02 Mushrooms / .... 03 Irrigated area / ... (a) total irrigable area / ... (b) cultivated area irrigated at least once a year (*) / ... at least once a year of which : ( 1 ) durum wheat /  (2) maize ¢/  (3) potatoes /  (4) sugar beet /  (5) sunflower /  (6) soya /  (7) fodder plants /  (8) fruit and berry orchards /  (9) citrus fruit / ¢ ¢ ¢ ( 10) vines / ¢ ¢ ¢ 04 Ground area covered by greenhouses in use /  05 Combined (associated) crops (2) / ¢ ¢ ¢ (a) agricultural crops (including pasture and meadow)  forestry species (3) / ... (b) permanent crops  annual crops (3) /  (c) permanent crops  permanent crops (3) / (d) other combined crops / ¢ ¢  (') Opuonal. 0 Optional except for Greece, Spain, France, Italy and Portugal.W Optional except for Greece, Spain, Italy and Portugal. 31 . 3 . 89 Official Journal of the European Communities No L 86/7 ha/a 06 Land subject to the set-aside incentive scheme for arable land and recorded under : (a) fallow land, with rotation possibilities (D/21 ) / (b) permanent pasture and meadow used as grazing for extensive livestock farming (F/01 + F/02) / (c) lentils, chick peas and vetches (D/09) / (d) wooded areas or areas being preoared for afforestation (H/02) / (e) areas for the time being or permanently used for non-agricultural purposes (H/01 + H/03) ........../ (f) total / J. Livestock (on the reference day of the survey) Number of head 01 Equidae Bovine animals : 02 Under one year old (a) male (') (b) female (') One year or over but under two years : 03 Male animals 04 Female animals Two years old and over : 05 Male animals 06 Heifers 07 Dairy cows 08 Other cows Sheep and goats : 09 Sheep (all ages) (a) breeding females (b) other sheep 10 Goats (all ages) (a) breeding females (2) (b) other goats (2) Pigs : 11 Piglets having a live weight of under 20 kilograms 12 Breeding sows weighing 50 kilograms and over 13 Other pigs Poultry : 14 Broilers 15 Laying hens 16 Other poultry (ducks, turkeys, geese, guinea-fowl) 17 Rabbits, breeding females (3) Number of hives 18 Bees (') 19 Other livestock (') Yes/no (') Optional. (2) Optional except for Greece, Spain, France, Italy and Portugal . (3) Optional for Danemark, Germany, Ireland and the United Kingdom. No L 86/8 Official Journal of the European Communities 31 . 3. 89 K. Tractors, cultivators, machinery and equipment On day of survey Machinery used in the last12 months (') Belonging exclusively to the holding Used by several holdings (belonging to another holding, to a cooperative or owned jointly with other holdings) or belonging to a service supply agency 1 2 Number (tick) by power rating from ... to ... (K.w) &lt;25 25  &lt;40 40  &lt; 60 &gt;60 01 Four-wheel tractors, track-laying tractors, tool carriers 02 Cultivators, hoeing machines, rotary hoes and motor mowers (') 03 Combine harvesters 04 Forage harvesters 05 Potato harvesters (fully mech ­ anized) 06 Sugar-beet harvesters (fully mech ­ anized) 07 Do you have fixed or movable milking equipment ? yes/no 08 Do you have a separate milking parlour ? yes/no yes/no08 (a) If so, is it fully automated (') Optional for Denmark. 05 + 06 L. F ar m la b o u r fo rc e (in th e 12 m on th s pr ec ed in g th e da y of th e su rv ey ) 31 . 3 . 89 Se x Ag e gr ou ps Fa rm wo rk fo r ho ld in g Q Pa rt- tim e w ith w or ki ng ho ur s of : F ar m la bo ur fo rc e m . f. &lt; 25 (') 25  29 30  34 35  39 40  44 45  49 50  54 55  59 60  64 65 an d o v e r 0 &gt; 0  &lt; 2 5 % 25  &lt; 5 0 % 50  &lt; 7 5 % 75  &lt; % fu ll ­ ti m e of an nu al tim e w or ke d by a fu ll -t im e fa rm w or ke r (ti ck ) (ti ck ) (ti ck ) 01 H ol de r : (a) m an ag er of th e ho ld in g (J) 02 Sp ou se of th e ho ld er ca rry in g ou t fa rm w or k fo r ho ld in g Ag e gr ou ps Fa rm wo rk of th e ho ld in g as % of an nu al tim e wo rk ed by a fu ll- tim e fa rm -w or ke r &lt; 25 (') 25  29 30  34 35  39 4 0  44 45  49 50  54 55  59 60  64 65 an d m o re &gt; 0  &lt; 25 Official Journal of the European Communities 25  &lt; 50 03 a O th er m em be rs of ho ld er s fa m ily ca rr yi ng ou t fa rm w or k fo r th e ho ld in g : m al e0 0 03 b Ot he r me mb ers of ho lde r's fam ily ca rry ing Ou tf arm wo rk for the ho ld in g : fe m ale (4) (*) 04 a N on -f am ily la bo ur re gu la rly em pl oy ed : m al e( 4) 0 04 b N on -fa m ily la bo ur re gu lar ly em pl oy ed : fe m ale (4) 0 50  &lt; 75 75  &lt; 10 0 10 0 N um be r of wo rk in g da ys N on -fa m ily la bo ur em pl oy ed on a no n ­ re gu lar ba sis 05 M ale (6) 06 Fe m al e (6) (') Fr om Sc ho ol -le av in g ag e. 0 Ap ar t fro m ho us ew or k. 0 To be co m pl ete d on ly wh en th e an sw er to qu es tio ns B/ 01 or B/ 02 is 'n o'. (4) Ta bl e to be pr ep ar ed fo r ea ch ca teg or y (0 3a to 04 b) . 0 Ex clu di ng pe rso ns in L/ 01 an d L/ 02 . (*) O pt io na l. No L 86/9 No L 86/10 Official Journal of the European Communities 31 . 3 . 89 L 07 If the holder is also the manager, does he have any other gainful activity : as his/her major occupation ? as a subsidiary occupation ? Tick as appropriate L 08 Does the holder s spouse, carrying out farm work for the holding, have any other gainful activity :  as his/her major occupation ?  as a subsidiary occupation ? Tick as appropriate L 09 Does any other member of the holders family engaged in the farm work of the holding have any : other gainful activity (') : Insert number of persons as his/her major occupation ? as a subsidiary occupation ? L 10 Total number of equivalent full-time working days of farm work, not included under L 01 to L 06, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees) (J). Insert number of equivalent full-time working days during the 12 months preceding the day of the survey (3). (') Optional for Denmark. (2) Optional for Member States which are able to provide an overall estimate for this characteristic at national level. (J) The United Kingdom is authorized to submit this information in equivalent working weeks.'